   CASE 0:21-cv-01449-ECT-ECW Doc. 1-1 Filed 06/21/21 Page 1 of 19




STATE OF MINNESOTA                                                  DISTRICT COURT

COUNTY OF RAMSEY                                        SECOND JUDICIAL DISTRICT

                                                                Case Type:.Employment
                                                             Court File No.:
                                                             Judge:
Jamie C. Andrews,

             Plaintiff,

             vs.
                                                         •   SUMMONS
Fairview Health Services,

             Defendant.


THIS SUMMONS IS DIRECTED TO FAIRVIEW HEALTH SERVICES, BY AND
THROUGH ITS' REGISTERED AGENT, CT CORPORATION SYSTEM INC:, AT
ITS REGISTERED OFFICE ADDRESS: 1010 DALE STREET NORTH,.ST. PAUL,
MINNESOTA,55117.

        1. YOU ARE BEING SUED. The Plaintiff has started. a lawsuit against you The

Plaintiff's Complaint against you is attached to this Summons. Do not throw these
papers away. They are official papers that affect your. rights. You must respond to this
lawsuit even though it may not yet be filed with the Court and there may be no court
file number on this summons.
       2. YOU MUST REPLY WITHIN 21 DAYS TO PROTECT YOUR RIGHTS.
You must give or mail to the person who signed this summons a written response
called an Answer within 21 days of the date on which you received this Summons. You
must send a copy of your Answer to the person who signed this summons.
       3. YOU MUST RESPOND TO EACH CLAIM. The Answer is your written
response to the Plaintiff's Complaint. In your Answer you must state whether you agree
or disagree with each paragraph of the Complaint. If you believe the Plaintiff should
not be given everything asked for in the Complaint, you must say so in your Answer.

       4. YOU WILL LOSE YOUR CASE IF YOU DO NOT SEND A WRITTEN
RESPONSE TO THE COMPLAINT TO THE PERSON WHO SIGNED THIS
SUMMONS. If you do not Answer within 21 days, you will lose this case. You will not
get to tell your side of the story, and the Court may decide against you and award the


                                           1
                                                                                  A
   CASE 0:21-cv-01449-ECT-ECW Doc. 1-1 Filed 06/21/21 Page 2 of 19




Plaintiff everything asked for in the complaint. If you do not want to contest the claims
stated in the complaint, you do not need to respond. A default judgment can then be
entered against you for the relief requested in the complaint.
      5. LEGAL ASSISTANCE. You may wish to get legal help from a lawyer. If you
do not have a lawyer, the Court Administrator may have information about places
where you can get legal assistance. Even if you cannot get legal help, you must still
provide a written Answer to protect your rights or you may lose the case.
      6. ALTERNATIVE DISPUTE RESOLUTION. The parties may agree to or be
ordered to participate in an alternative dispute resolution process under Rule 114 of the
Minnesota General Rules of Practice. You must still send your written response to the
Complaint even if you expect to use alternative means of resolving this dispute.


  DATED:June 1, 2021                       HALLER KVVAN LLP
                                                          7
                                                          ,10
                                                            .1
                                           By:
                                                 Benjamin Reid Kwan (395481)
                                                 C. Ted Haller IV (396496)

                                          323 Washington Ave. N.
                                          Suite 200, T3 Building
                                          Minneapolis, Minnesota 55401
                                          612-206-3761
                                          ben@hallerkwan.com
                                          ted@hallerkwan.com

                                          Attorneysfor Plaintiff




                                           2
   CASE 0:21-cv-01449-ECT-ECW Doc. 1-1 Filed 06/21/21 Page 3 of 19




STATE OF MINNESOTA                                                    DISTRICT COURT

COUNTY OF RAMSEY                                         SECOND JUDICIAL DISTRICT
                                                               Case Type: Employment
                                                           Court File No.:
                                                            Judge:
Jamie C. Andrews,

             Plaintiff,

             vs.                                                 COMPLAINT

Fairview Health Services,                                        JURY TRIAL -
                                                                 DEMANDED
             Defendant.


      Plaintiff Jamie C. Andrews brings the following civil complaint and demand for a

jury trial against her former employer, Defendant Fairview Health Services, for violating

laws.protecting her from discharge, reprisal, and interference with her employment

rights because she needed time to care for her disabled child.

                      PARTIES,JURISDICTION, AND VENUE

      1.     Plaintiff Jamie C. Andrews ("Plaintiff") is an adult female resident of the

City of Maplewood, County of Ramsey,State of Minnesota.

      2.     Defendant Fairview Health Services ("Defendant" or "Fairview") is a

Minnesota nonprofit health system organized under Minn. Stat. § 317A et seq. whose

corporate address and headquarters is located at 2450 Riverside Avenue in the City of

Minneapolis, County of Hennepin,State of Minnesota.

      3.     The jurisdiction of this Court is invoked, and venue is proper, because the

implicated violations of state and federal laws occurred in Ramsey County where
   CASE 0:21-cv-01449-ECT-ECW Doc. 1-1 Filed 06/21/21 Page 4 of 19




Defendant employed Plaintiff at its M Health Fairview St. John's Hospital in

Maplewood, Minnesota.

                               FACTUAL ALLEGATIONS

Plaintiff's Workfor Defendant and the Illegal Termination ofHer Employment

       4.      Defendant hired Plaintiff in May 2018 to work as a phlebotomist in the lab

at its M Health Fairview St. John's Hospital in Maplewood, Minnesota ("St. John's

Hospital").

      5.       Defendant typically scheduled Plaintiff to work mornings in the lab,

usually from about 5 or 5:30 a.m. until 1:30 or 2 p.m.

      6.       Plaintiff's first performance evaluation indicates quality work and

relationship-building at St. John's Hospital during her first half-year on the job:

               Jamie you are a very skilled and efficient phlebotomist. You
               are great with patients, making them feel at ease, striking up
               conversations, putting their safety first and you provide
               excellent patient care. Thank you for always making sure the
               lab and outpatient area is clean and tidy and helping perform
               the weekly/monthly cart maintenance and daily outpatient
               cleanliness audits.

      7.       Defendant terminated Plaintiff's employment on July 22, 2020.

      8.       Defendant communicated to Plaintiff that its reason for discharge related

to alleged attendance issues on June 5, 6, 7, 12, and 19, 2020(the "Reason for

Discharge").

      9.       By the time Defendant terminated Plaintiff's employment on July 22, 2020,

however,Plaintiff had applied for, a medical provider had certified, and Defendant's

leave management division had approved and granted protections for Plaintiff under




                                             2
    CASE 0:21-cv-01449-ECT-ECW Doc. 1-1 Filed 06/21/21 Page 5 of 19




the Family and Medical Leave Act("FMLA")for absences relating to Plaintiff's need to

sometimes provide emergency care for her disabled son.

       10.     Before Defendant decided to terminate Plaintiff's employment on July 22,

2020, Plaintiff had communicated to at least two managers at St. John's Hospital, as well

as to Defendant's absence management division, that the attendance issues connected to

the Reason for Discharge were all FMLA-related attendance issues.

       11.     Plaintiff had also followed her department's normal practices and

procedures for reporting absences prior to the start of each shift had been set to begin.

       12.     Plaintiff also followed up with her direct supervisor regarding the

absences soon after to confirm her need for them to be designated.as FMLA-related.

       13.     Defendant nevertheless terminated Plaintiff's employment, citing the

FMLA-protected days as justification for the adverse employment action, a violation of

Plaintiff's legal rights.

Plaintiff's Needfor the Family and Medical Leave Act's Protections

       14.     Work at St. John's was a godsend for Plaintiff —in part because of its close

proximity to Plaintiff's home (1.2 miles), where emergency care for her disabled son is

frequently necessary.

       15.     Plaintiff and her wife, Andrea Sullivan, met in 2008 and wed after

marriage between same-sex couples became legal in Minnesota.

       16.     When Ms. Sullivan and Plaintiff legally married, Plaintiff legally adopted

Ms. Sullivan's son, Shane Sullivan, whom Plaintiff had been caring for since he was a

small boy.



                                             3
   CASE 0:21-cv-01449-ECT-ECW Doc. 1-1 Filed 06/21/21 Page 6 of 19




       17.     Since birth, Shane Sullivan has suffered debilitating autism and related

neurological disorders that require fulltime care and supervision. Shane is non-verbal

and suffers from seizures two to three times a week. He also self-harms frequently and

has a sleep disorder that can keep him awake (along with his family)for days.

       18.     Shane Sullivan's condition requires constant attention from his moms

when he is not under the care of providers — which is most of the time, since the family

cannot afford any in-home care.

       19.     Plaintiff's direct supervisor at St. John's, Jamie Moser, knows Plaintiff's

son is disabled.

       20.     Plaintiff's direct supervisor at St. John's, Jamie Moser, knows Plaintiff's

son suffers from serious health conditions.

       21.     Defendant's Absence Management department knows that Plaintiff's son

is disabled.

      22.      Defendant's Absence Management department knows that Plaintiff's son

suffers from serious health conditions.

       23.     On weekdays, Plaintiff's family brings Shane Sullivan to a privately-run

day program called Dynamic Connections. The private program is so expensive, tuition

eats up all of Shane Sullivan's state disability waiver each month,leaving Plaintiff and

her wife to pick up the balance of the program costs and all other expenses relating to

continuing care for Shane, such as disability modifications to the home like locks on

every door, sensory toys, and any necessary household cleaning help like laundry

services. The family could never realistically afford an at-home personal care attendant.




                                              4
      CASE 0:21-cv-01449-ECT-ECW Doc. 1-1 Filed 06/21/21 Page 7 of 19




        24..   For some time while she was employed at St. John's Hospital, Plaintiff

would use her first morning break of 30 minutes at about 8:30 a.m. to run home to

administer Shane's morning medications — a critical part of Shane's care over which she

takes primary responsibility.

        25.     At some point, Plaintiff's manager forbade the practice, even though

Plaintiff typically returned so quickly that she cut her break short.

        26.    Thereafter, either Plaintiff's wife Andrea Sullivan, a relative, or.a friend

would drive Shane to the doors of St. John's Hospital so Plaintiff could step outside but

remain on campus to administer Shane's morning medications.

        27.    Moreover, adding to the family's challenges, Shane's day program does

not accommodate significant medical issues like fecal smearing or accidents. Thus, in

the event something of the sort happened (it did and often does), Plaintiff —who had

FMLA protections under law whereas her wife, a bartender for a small employer, did

not            unfortunately be summoned to fetch Shane to bring him home and bathe

him. The program also summons a parent if Shane falls asleep or if he is self-harming.

        28.    Shane also wakes the family in the middle of the night during bouts of

self-harm or fecal smearing— emergencies Plaintiff is required to attend to immediately.

Emergencies that sometimes interfered with her ability to get to work, unfortunately.




                                              5
   CASE 0:21-cv-01449-ECT-ECW Doc. 1-1 Filed 06/21/21 Page 8 of 19




Defendant's Intimate Knowledge of Plaintiff's Needfor FMLA Protections

      29.      By the spring of 2019, about a year into her employment in the St. John's

Hospital lab, Plaintiff had amassed a modest list of absences and late arrivals7.all

occasioned by emergency care for Shane.

      30.      Defendant verbally coached Plaintiff on attendance issues and also issued

a write-up outlining the attendance concerns and warning Plaintiff that they were

becoming excessive.

      31.      During those conversations, Plaintiff informed Defendant that the reason

she had attendance issues related to her son's serious health condition.

      32.      Eventually in 2019, discussions around Plaintiff's absences alerted

Defendant to Plaintiff's legal entitlement to FMLA protections for her job in the event

she needed time off to care for a family member with a serious health condition.

      33.      On or about August 28, 2019, Defendant, through its former third-party

benefits administrator, UNUM,confirmed Plaintiff's eligibility for FMLA intermittent

leave based upon a medical certification provided by Shane's provider.

      34.      Defendant initially approved Plaintiff's use of FMLA intermittent leave

for the time period beginning August 8, 2019 and ending February 7, 2020.

      35.      Thereafter, Plaintiff complied with her employer's notice requirements

regarding FMLA-related absences as they occurred and did not exhaust her FMLA

entitlement.

      36.      Initial FMLA protections lapsed on or about February 8, 2020.




                                            6
   CASE 0:21-cv-01449-ECT-ECW Doc. 1-1 Filed 06/21/21 Page 9 of 19




       37.     After February 8, 2020, Plaintiff's co-workers and supervisors maintained

knowledge that continuing absences related to the need to care for a dependent family

member with a serious health condition.

       38.     After February 8, 2020, Plaintiff experienced communication troubles with

Defendant's Absence Management department— a new entity to her since the change-

over from using HealthEast's third-party benefits administrator, UNUM,to qualify for

her first period of FMLA protections. (St. John's used to be a HealthEast hospital before

being acquired or merged with Defendant.)

       39.     For instance, upon being told she needed a re-certification from Shane's

providers in March and April of 2020, Plaintiff told Cheryl Talbot in absence

management on April 8, 2020, that Shane's providers weren't seeing patients due•to

Covid-19.

       40.     In the back and forth, the ultimate need for certification became unclear to

Plaintiff amidst communications.

Defendant Ignores Plaintiff's Pleasfor Help Sorting Out FMLA Issues

      41.      By June 2020, Plaintiff was of-course still tending to the monthly, weekly,

and daily challenges of caring for a child with significant disabilities.

      42.      Absences or tardies accumulated from time to time between February

2020 and June 2020, allegedly unprotected by the FMLA due to the February 2020 lapse

in coverage.




                                             7
   CASE 0:21-cv-01449-ECT-ECW Doc. 1-1 Filed 06/21/21 Page 10 of 19




       43.    On June 9, 2020, Plaintiff's direct supervisor, Jamie Moser,issued a Final

Written Advisement regarding attendance that, troublingly, cites protected FMLA days

among its justifications.

       44.    During a discussion between Ms. Moser and Plaintiff about the June 9

written warning, it became clear to Plaintiff that her FMLA coverage had indeed lapsed.

       45.    Plaintiff immediately obtained a provider's note relating to absences

during the first week of June 2020 and gave it to Defendant.

       46.    Plaintiff also got back in touch with Cheryl Talbot in Defendant's Absence

Management division to clear up any clerical shortcomings so that she would continue

to have FMLA protections..

       47.    During the ensuing re-certification back-and-forth, Ms. Talbot told

Plaintiff to keep track of attendance issues that might be covered by FMLA. Plaintiff did

so and communicated them according to normal, established practice and procedure at

St. John's Hospital.

       48.    On or about July 16, 2020, Defendant approved Plaintiff for renewed,

intermittent FMLA protections and back-dated the FMLA protections to June 3, 2020.

      49.     During the certification process and at the hospital, Plaintiff reports that

her supervisor, Ms. Moser, and Ms. Moser's boss, Charlie, pulled Plaintiff into the office

one day on or around the week following July 4, 2020. Plaintiff arrived and asked if

Charlie and Ms. Moser were about to fire her, because they had prepared a document

listing a number of attendance issues in June that Plaintiff could see.




                                             8
   CASE 0:21-cv-01449-ECT-ECW Doc. 1-1 Filed 06/21/21 Page 11 of 19




       50.    Plaintiff preemptively objected, reporting to Charlie and Ms. Moser that

she could not be disciplined or fired for the absences listed on the document since they

were or would be covered by law under the FMLA.

       51.    Charlie glared at Ms. Moser, asking something like,"is that true?" and

Ms. Moser stayed silent. Charlie then looked to Plaintiff, rolled his eyes, threw his

hands up, and ordered Plaintiff to return to work.

       52.    About a week after, Defendant approved Plaintiff's leave for the period

June 3, 2020 through June 2, 2021.

       53.    Despite this, on July 22, 2020, Charlie and Ms. Moser again summoned

Plaintiff to the office at about 11 a.m., more than halfway through Plaintiff's shift that

day. At that time, they notified Plaintiff that her employment was being terminated for

attendance policy violations — of which cited bases included protected FMLA days.

       54.    Plaintiff believes that the evidence will show her supervisors have treated

her less favorably with respect to the terms and privileges of her employment(such as

use of FMLA leave and attendance-related accommodations, among other things)

compared to similarly situated employees who are not gay and do not associate with a

child who is disabled.

      55.     Plaintiff believes that the evidence will show that she was harassed and

subjected to reprisals because of her association with Shane, a disabled individual.

                                         CLAIMS

                                         COUNT 1

                   FMLA ENTITLEMENT,28 U.S.C.§ 2601 ET SEQ.

      56.     Plaintiff incorporates the foregoing paragraphs by reference.


                                             9
   CASE 0:21-cv-01449-ECT-ECW Doc. 1-1 Filed 06/21/21 Page 12 of 19




       57.    Section 2612 of the FMLA permits an employee to take up to twelve weeks

of leave each twelve-month cycle in order for the employee to take care of his or her

spouse, son, daughter, or parent if the employee's spouse, son, daughter, or parent has

a serious health condition. 29 U.S.C. § 2612(a)(1)(C).

       58.    Section 2615 of the FMLA makes it unlawful for any employer to interfere

with the employee's exercise of or attempt to exercise the right to take care of his or her

spouse, son, daughter, or parent. 29 U.S.C. § 2615(a)(1).

       59.    Stated another way, Defendant's FMLA "entitlement" liability arose

where Defendant refused to authorize leave under the FMLA or took action to avoid its

responsibilities to Plaintiff under the Act. See Pulczinski v. Trinity Structural Towers, Inc.,

691 F.3d 996, 1005 (8th Cir. 2012)

       60.    Plaintiff was an eligible employee under the FMLA. 29 U.S.C. §

2611(2)(A).

       61.    Defendant is an employer under the FMLA. 29 U.S.C. § 2611(4)(A).

       62.    Defendant knew Plaintiff's son had a serious health condition, and know

of Plaintiff's interests, intention, and/or desire to take FMLA leave.

       63.    Defendant interfered with Plaintiff's exercise of FMLA leave by, among

other things, terminating her employment and using what necessarily were FMLA-

protected days off as the purported justification for the discharge.

       64.    As a result of Defendant's wrongful conduct, Plaintiff has suffered and

will continue to suffer damages including, but not limited to, past and present loss of




                                              10
  CASE 0:21-cv-01449-ECT-ECW Doc. 1-1 Filed 06/21/21 Page 13 of 19




income, lost benefits, out-of-pocket damages, and other harms compensable with

money damages to be proven and awarded by the trier of fact.

      65.    Plaintiff also claims and is entitled to all relief available in equity for

Defendant's violations of the FMLA.

      66.    Plaintiff also claims and is entitled to attorneys' fees and costs incurred in

connection with this claim plus liquidated damages.

                                        COUNT II

                 FMLA DISCRIMINATION,28 U.S.C.§ 2601 ET SEQ.

      67.    Plaintiff incorporates the foregoing paragraphs by reference.

      68.    Section 2615 of the FMLA forbids employers from discriminating against

employees with respect to the terms and conditions of employment for exercising his or

her rights under the FMLA.§ 2615(a)(1)-(2). See Pulczinski, 691 F.3d at 1006.

      69.    Defendant discriminated against Plaintiff by terminating Plaintiff's

employment after Plaintiff exercised or attempted to exercise her rights under the

FMLA.

      70.    As a result of Defendant's wrongful conduct, Plaintiff has suffered and

will continue to suffer damages including, but not limited to, past and present loss of

income,future loss of income, lost benefits, out-of-pocket damages, and other harms

compensable with money damages to be proven and awarded by the trier of fact.

      71.    Plaintiff also claims and is entitled to all relief available in equity for

Defendant's violations of the FMLA.

      72.    Plaintiff also claims and is entitled to attorneys'fees and costs incurred in

connection with this claim plus liquidated damages.


                                             11
  CASE 0:21-cv-01449-ECT-ECW Doc. 1-1 Filed 06/21/21 Page 14 of 19




                                         COUNT III

                    FMLA RETALIATION,28 U.S.C.§ 2601 ET SEQ.

       73.    Plaintiff incorporates the foregoing paragraphs by reference.

       74.    Section 2615 of the FMLA also forbids employers from retaliating against

employees who oppose any practice made unlawful under the FMLA.§ 2615(a)(2). See

also Pulczinski, 691 F.3d at 1006.

       75.    Plaintiff opposed practices made unlawful under the FMLA by,for

example, pointing out that she should not be disciplined or discharged in connection

with FMLA-protected absences during several meetings and conversations prior to her

termination from employment.

       76.    Defendant retaliated against Plaintiff following her oppositional acts by

terminating her employment because of her oppositional acts.

       77.    As a result of Defendant's wrongful conduct, Plaintiff has suffered and

will continue to suffer damages including, but not limited to, past and present loss of

income,future loss of income, lost benefits, out-of-pocket damages, and other harms

compensable with money damages to be proven and awarded by the trier of fact.

       78.    Plaintiff also claims and is entitled to all relief available in equity for

Defendant's violations of the FMLA.

       79.    Plaintiff also claims and is entitled to attorneys' fees and costs incurred in

connection with this claim plus liquidated damages.




                                              12
   CASE 0:21-cv-01449-ECT-ECW Doc. 1-1 Filed 06/21/21 Page 15 of 19




                                         COUNT IV

                        MHRA REPRISAL -
   ASSOCIATION WITH DISABLED PERSON,MINN.STAT.§ 363A.01 ET SEQ.

       80.    Plaintiff incorporates the foregoing paragraphs by reference.

       81.    Under Section 363A.15 of the Minnesota Human Rights Act("MHRA"),

"[it is an unfair discriminatory practice for any individual who participated in the

alleged discrimination. . . to intentionally engage in any reprisal against any person

because that person.. . associated with a person or group of persons who are disabled."

Minn. Stat. § 363A.15(2)."A reprisal includes, but is not limited to, any form of

intimidation, retaliation, or harassment." Id.

       82.    Plaintiff's son is a "disabled person" under the MHRA. Minn. Stat. §

363A.03,subd. 12.

       83.    Defendant engaged in unlawful MHRA reprisal because of Plaintiff's

association with her disabled son, when, among other things, Defendant terminated

Plaintiff's employment.

       84.    As a result of Defendant's wrongful conduct, Plaintiff has suffered and

will continue to suffer damages including, but not limited to, past, present and future

loss of income, lost benefits, out-of-pocket damages, mental anguish, emotional distress,

physical manifestations of emotional distress, humiliation, embarrassment, loss of

reputation, other pain and suffering and other equitable damages, all in an amount to

be proven at trial and awarded by the trier of fact. Plaintiff is also entitled to her

attorneys' fees and costs incurred in pursuing this matter, as well as punitive damages

and treble damages.



                                              13
   CASE 0:21-cv-01449-ECT-ECW Doc. 1-1 Filed 06/21/21 Page 16 of 19




       85.    Plaintiff is entitled to full relief under the MHRA including any equitable

relief ordered by the Court to correct Defendant's illegal behavior.

                                         COUNT V

  MHRA DISCRIMINATION - SEXUAL ORIENTATION,MINN.STAT.§ 363A.01
                            ET SEQ.

       86.    Plaintiff incorporates the foregoing paragraphs by reference.

       87.    Section 363A.08, subd, 2, of the MHRA provides that it is unlawful for an

employer "because of. . . sexual orientation . . [to] discharge an employee [or]

discriminate against a person with respect to hiring, tenure, compensation, terms,

upgrading, conditions, facilities, or privileges of employment."

       88.    Defendant discriminated against Plaintiff based on, among other things,

her sexual orientation, when Defendant terminated Plaintiff's employment.

       89.    As a result of Defendant's wrongful conduct, Plaintiff has suffered and

will continue to suffer damages including, but not limited to, past, present and future

loss of income, lost benefits, out-of-pocket damages, mental anguish, emotional distress,

physical manifestations of emotional distress, humiliation, embarrassment, loss of

reputation, other pain and suffering and other equitable damages, all in an amount to

be proven at trial and awarded by the trier of fact. Plaintiff is also entitled to her

attorneys' fees and costs incurred in pursuing this matter, as well as punitive damages

and treble damages.

      90.     Plaintiff is entitled to full relief under the MHRA including any equitable

relief ordered by the Court to correct Defendant's illegal behavior.




                                             14
  CASE 0:21-cv-01449-ECT-ECW Doc. 1-1 Filed 06/21/21 Page 17 of 19




                                  PRAYER FOR RELIEF

      WHEREFORE,Plaintiff Jamie Andrews requests thatjudgment be entered against

Defendant Fairview Health Services, as follows:

      1.     For an Order adjudging the practices and conduct of Defendant
             complained of herein to be in violation of the rights guaranteed to Plaintiff
             under the FMLA;

      2.     For an Order adjudging the practices and conduct of Defendant
             complained of herein to be in violation of the rights guaranteed to Plaintiff
             under the MHRA;

      3.     All relief recoverable under the FMLA and MHRA including, but not
             limited to, back pay,front pay,lost benefits, compensatory damages for
             future pecuniary loss, emotional distress, physical manifestations of
             emotional distress, humiliation, embarrassment, loss of reputation, mental
             anguish, inconvenience, civil penalties, and interest, all in an amount to be
             proven at trial and awarded by the trier of fact;

      4.     For an award of punitive damages under the MHRA,in an amount to be
             determined at trial;

      5.     For treble damages and a civil penalty as provided by the MHRA;

      6.     For liquidated damages as provided by the FMLA;

      7.     For an award to Plaintiff of her attorneys' fees, disbursements, and the
             costs of this action as available at law or in equity;

      8.     For an award of pre-judgment and post-judgment interest;

      9.     For all such other and further relief available by statute; and

      10.    For such other and further relief as the Court deems just and equitable.

                     PLAINTIFF DEMANDS A TRIAL BY JURY

      Plaintiff demands a jury trial as to all claims so triable.




                                            15
CASE 0:21-cv-01449-ECT-ECW Doc. 1-1 Filed 06/21/21 Page 18 of 19




DATED: June 1, 2021             HALLER KWAN LLP
                                         e72._     1.0
                                                     1
                                By:
                                      Benjamin Rei Kwan (395481)
                                      C. Ted Haller IV (396496)

                                323 Washington Ave. N.
                                Suite 200, T3 Building
                                Minneapolis, Minnesota 55401
                                612-206-3761
                                ben@hallerkwan.com
                                ted@hallerkwan.com

                                Attorneysfor Plaintiff




                                16
  CASE 0:21-cv-01449-ECT-ECW Doc. 1-1 Filed 06/21/21 Page 19 of 19




                               ACKNOWLEDGMENT

      The undersigned hereby acknowledges that costs, disbursements, and reasonable

attorney's fees may be awarded pursuant to Minn. Stat. § 549.21 to the party against

whom the allegations in this pleading are asserted.



  DATED: June 1, 2021                     HALLER KWAN LLP
                                                          /to")
                                          By:
                                                Benjamin Reid Kwan (395481)
                                                C. Ted Haller IV (396496)

                                          323 Washington Ave. N.
                                          Suite 200, T3 Building
                                          Minneapolis, Minnesota 55401
                                          612-206-3761
                                          ben@hallerkwan.com
                                          ted@hallerkwan.com

                                          Attorneysfor Plaintiff




                                          17
